As filed with the Securities and Exchange Commission on May 8, 2015 Registration Nos. 333-147012, 333-124708, 333-57068, 333-95301 and 333-08972 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 POST-EFFECTIVE AMENDMENT NO.1 TO FORM S-8 (No. 333-147012) POST-EFFECTIVE AMENDMENT NO.1 TO FORM S-8 (No. 333-124708) POST-EFFECTIVE AMENDMENT NO.1 TO FORM S-8 (No. 333-57068) POST-EFFECTIVE AMENDMENT NO.1 TO FORM S-8 (No. 333-95301) POST-EFFECTIVE AMENDMENT NO.1 TO FORM S-8 (No. 333-08972) REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Advanced Photonix, Inc. (Exact name of registrant as specified in its charter) Delaware 33 - (State or other jurisdiction of incorporation) (IRS Employer Identification No.) 2925 Boardwalk Drive Ann Arbor, Michigan 48104 (Address of principal executive offices, including zip code) Advanced Photonix, Inc. 2007 Equity Incentive Plan Advanced Photonix, Inc. 2000 Stock Option Plan Advanced Photonix, Inc. Non-Qualified Stock Option issued to Bernhardt Denmark Advanced Photonix, Inc. 1990 Incentive Stock Option and Non-Qualified Option Plan Advanced Photonix, Inc. 1997 EmployeeStock Option Plan (Full title of plan) Dale E. Messick Chief Executive Officer Advanced Photonix, Inc. 2925 Boardwalk Drive, Ann Arbor, Michigan 48104 (Name and agent for service of process) (734) 864-5600 (Telephone number, including are code, of agent for service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b- 2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer (Do not check if a smaller reporting company) Smaller reporting company _ x _ EXPLANATORY NOTE DEREGISTRATION OF SECURITIES Advanced Photonix, Inc. (the “Registrant”) is filing these Post-Effective Amendments on Form S-8 (the (collectively, the “Registration Statements”) to deregister any and all securities that were previously registered and remain unsold under such Registration Statements. 1.
